DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a direction" in line 9.  The antecedent basis for this limitation is confusing since it was already recited.  Appropriate correction is required.


Claims 4 recites the limitations "the distal end" and “the body portion” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamm, U.S. 2015/0305802 (hereinafter Stamm).
Regarding claims 1 and 5, Stamm discloses (note figs. 1-3B) a bipolar instrument comprising: a body (see fig. 1); a shaft (120); first and second opposing jaws (130 and 135); an actuation shaft (necessarily – note paragraph 27); an actuation grip (110); and a blade (205) having a proximal end region, a distal end region with angled distal end portions (note fig. 3B), and an angled cutting surface (305).   

Regarding claim 3, Stamm discloses (note figs. 1-3B) a blade wherein the cutting surface is ‘substantially centered’ on the longitudinal axis (note figs. 3A-B).
Regarding claim 4, Stamm discloses (note figs. 1-3B) a blade defining an elongate slot therethrough that extends along the longitudinal axis (note figs. 3A-B).
Regarding claim 6, Stamm discloses (note figs. 1-3B) an instrument further comprising a blade actuator (115).
Regarding claim 7, Stamm discloses (note figs. 1-3B) an instrument wherein the jaws necessarily ‘curve with respect to the shaft’ (see curved outer surface of jaws – note fig. 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794